DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 13, 9 and 19 are objected to because of the following informalities:  

Regarding claim 3, Applicant claims “…wherein an attribute including position coordinate and a travel direction…”. The examiner recommends amending this limitation to state: “wherein an attribute including a position coordinate and a travel direction.
Claim 13 uses language similar to that of claim 3, and is similarly objected to. 
Regarding claim 9, Applicant claims “…the generating comprises generating all the vertices of an offset side…”. The examiner notes that no “vertices” have been mentioned in dependent claim 9 or its parent claim 1, and as such recommends amending the claim to state “…the generating comprises generating all of a plurality of vertices of an offset side…”.
Claim 19 uses language similar to that of claim 9, and is similarly objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, Applicant claims “…wherein the global path planning is generated according to a node specification principle that is defined based on social norms for the indoor space”. The examiner asserts that the claiming of “social norms” renders this claim indefinite, as social norms are variable both throughout societies and throughout time. The examiner further asserts that the limitation, as claimed, would cover any and every societal norm that has ever, will ever, or currently exists, rendering the claim indefinite.
Claim 12 uses language similar to that of claim 1, and is similarly indefinite. Claims 2-11 and 13-20 are rejected by virtue of their dependence on rejected base claims 1 and 12, respectively. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinter (US 2020009736 A1), hereafter Pinter.

Regarding claim 1, Pinter teaches a path planning method of a robot performed by a computer system including at least one processor configured to execute computer readable instructions recorded in a memory (0100, computing device includes a processor), the path planning method comprising:
Generating global path planning of a robot for an indoor space based on an indoor map (0025, control system generates instructions to move based on map component 210),
Wherein the global path planning is generated according to a node specification principle that is defined based on social norms for the indoor space (0042, social behaviors component determines operations based on social protocols).
Claims 11 and 12 are similar in scope to claim 1, and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter as applied to claim 1 above, and further in view of Eoh (US 20200125597 A1), hereafter Eoh.

Regarding claim 2, Pinter teaches wherein the navigation is based on a right-hand traffic (RHT)-based principle (0044, robot travels down the right side of the pathway in line with some cultures).
Pinter fails to teach, however, wherein the path is generated using nodes and edges.
Eoh, however, does teach wherein the path is generated using nodes and edges (0173, moving robot generates nodes and stores node information, Fig. 7, lines linking nodes n1, n2, and n3).
Pinter and Eoh are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the node and edge path generation of Eoh in order to provide a means of segmenting the path of Pinter. The motivation to combine is to provide discrete path segments in order to simplify the traveling of the robot.

Regarding claim 3, the combination of Pinter and Eoh teaches the path planning method of claim 2, and Pinter further teaches wherein an attribute including a travel speed is defined for each of the edges (0053, robot slows down in comfort zone).
	Pinter fails to teach however, wherein an attribute including position coordinate and a travel direction is defined for each of the nodes.
Eoh further teaches wherein an attribute including position coordinate and a travel direction is defined for each of the nodes (0154, position information includes coordinates and direction information at a node).
Pinter and Eoh are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the node attributes of Eoh in order to provide a means of providing the robot further movement information. The motivation to combine is to provide a means of instructing the robot on how to navigate from one point to another.

	Regarding claim 13, Pinter teaches the computer system of claim 12, wherein the at least one processor is configured to navigate based on a right-hand traffic (RHT)-based principle (0044, robot travels down the right side of the pathway in line with some cultures), and
An attribute including a travel speed is defined for each of the areas (0053, robot slows down in comfort zone).
Pinter fails to teach, however, wherein the path is generated using edges and nodes; and
An attribute including position coordinate and a travel direction is defined for each of the nodes.
Eoh however, does teach wherein the path is generated using nodes and edges (0173, moving robot generates nodes and stores node information, Fig. 7, lines linking nodes n1, n2, and n3); and
An attribute including position coordinate and a travel direction is defined for each of the nodes (0154, position information includes coordinates and direction information at a node).
Pinter and Eoh are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the node attributes of Eoh in order to provide a means of providing the robot further movement information. The motivation to combine is to provide a means of instructing the robot on how to navigate from one point to another.

Claims 4, 6, 7, 10, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter as applied to claim 1 above, and further in view of Marusco (US 20170089709 A1), hereafter Marusco.

Regarding claim 4, Pinter teaches the path planning method of claim 1, but fails to teach wherein the node specification principle comprises a specification principle for a corridor entry node that represents a right corridor start point in a corridor and a corridor end node that represents a right corridor end point in the corridor.
Marusco, however, does teach wherein the node specification principle comprises a specification principle for a corridor entry node that represents a right corridor start point in a corridor and a corridor end node that represents a right corridor end point in the corridor (Fig. 2, 0034, primary waypoints 222 and 228 located at beginning and end of corridor).
Pinter and Marusco are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the corridor nodes of Marusco in order to provide a means of segmenting the robot’s path. The motivation to combine is to provide discrete traveling locations to the robot.
Claim 14 is similar in scope to claim 4, and is similarly rejected.

Regarding claim 6, Pinter teaches the path planning method of claim 1, but fails to teach wherein the node specification principle comprises an edge specification principle for specifying an edge that connects nodes as a travel path of the robot.
Marusco, however, does teach wherein the node specification principle comprises an edge specification principle for specifying an edge that connects nodes as a travel path of the robot (Fig. 2, 0034, primary waypoints 222 and 228 located at beginning and end of corridor, 0036, line 232 connecting nodes as travel path.
Pinter and Marusco are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the node connecting of Marusco in order to provide a means of segmenting the robot’s path. The motivation to combine is to provide paths to each of the travel waypoints.
Claim 16 is similar in scope to claim 6, and is similarly rejected.

Regarding claim 7, the combination of Pinter and Marusco teaches the path planning method of claim 6, and Pinter further teaches wherein the edge specification principle comprises a specification principle for a basic edge in which the robot travels at a basic speed, a caution edge in which the robot travels at a reduced speed of a preset percentage of the basic speed or less, and a speedy edge in which the robot travels at a high speed of a preset percentage of the basic speed or more (0053, robot has a maximum speed of 5 mph with no humans around, decelerates to 2 mph when in the larger comfort zone, and travels at an average walking speed as a detected individual).
Claim 17 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 10, the Pinter teaches the path planning method of claim 1, but fails to teach wherein the generating comprises determining a reference point based on a travel direction of the robot and generating, as a node for movement of the robot, a point offset by a preset offset value from the reference point.
Marusco, however, does teach wherein the generating comprises determining a reference point based on a travel direction of the robot and generating, as a node for movement of the robot, a point offset by a preset offset value from the reference point (0037 robot automatically places waypoints on the map at entrances, intersections, and bends, 0038, navigation graph generator generates secondary waypoints along path).
Pinter and Marusco are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the node generation of Marusco in order to provide a means of segmenting the robot’s path. The motivation to combine is to provide paths to each of the travel waypoints.
Claim 20 is similar in scope to claim 10, and is similarly rejected.

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of Marusco  as applied to claims 4 and 6 above, and further in view of Paschal (US 20190161274 A1), hereafter Paschal.

Regarding claim 5, the combination of Pinter and Marusco teaches the path planning method of claim 4, but fails to teach wherein the node specification principle further comprises a specification principle for at least one of a door area start node that represents a start point of a caution sensor in front of a door, a door area end node that represents an end point of the caution section in front of the door, a door pass node that represents a point passing the door, a door open prevention node that represents a point for avoiding the door when opened, a robot lane node that represents a point on a robot lane, a basic passing node that represents a point requiring specification of a separate node, and a waiting node that represents a waiting position.
Paschall, however, does teach wherein the node specification principle further comprises a specification principle for at least one of a door area start node that represents a start point of a caution sensor in front of a door, a door area end node that represents an end point of the caution section in front of the door, a door pass node that represents a point passing the door, a door open prevention node that represents a point for avoiding the door when opened, a robot lane node that represents a point on a robot lane, a basic passing node that represents a point requiring specification of a separate node, and a waiting node that represents a waiting position (0077, fiducial marking associated with a caution area, robot reduces speed or re-generates path until fiducial marker no longer detected).
Pinter, Marusco, and Paschall are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the door caution area of Paschall in order to provide a means of notifying the robot that it is in a danger zone. The motivation to combine is to ensure that the robot is capable of determining if it needs to be careful while traveling in an area.
Claim 15 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 8, the combination of Pinter and Marusco teaches the path planning method of claim 6, but fails to teach wherein the edge specification principle is configured to specify a caution edge in which a robot travels at a reduced speed of a preset percentage of a basic speed of the robot or less when moving through at least one of a junction, a front of the door, and a front of an elevator, and to specify a speedy edge in which the robot travels at a high speed of the preset percentage of the basic speed or more when in a robot lane.
Paschall, however, does teach wherein the edge specification principle is configured to specify a caution edge in which a robot travels at a reduced speed of a preset percentage of a basic speed of the robot or less when moving through at least one of a junction, a front of the door, and a front of an elevator, and to specify a speedy edge in which the robot travels at a high speed of the preset percentage of the basic speed or more when in a robot lane (0077, fiducial marking associated with a caution area, robot reduces speed or re-generates path until fiducial marker no longer detected, 0051, robot determines it is in a safe area which allows for faster travel by the robot).
Pinter, Marusco, and Paschall are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the acceptable speed determination of Paschall in order to provide a means of automatically adjusting the speed of the robot. The motivation to combine is to ensure that the robot is capable of determining if it needs to be careful while traveling in an area.
	Claim 18 is similar in scope to claim 8, and is similarly rejected.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter as applied to claim 1 above, and further in view of Park (US 20200156256 A1), hereafter Park.

Regarding claim 9, Pinter teaches the path planning method of claim 1, but fails to teach wherein the generating comprises generating all the vertices of an offset side based on an offset value preset for the indoor space, as nodes for movement of the robot.
Park, however, does teach wherein the generating comprises generating all the vertices of an offset side based on an offset value preset for the indoor space, as nodes for movement of the robot (Fig 21, offset distances d1 and d2 between center line and left and right paths).
Pinter and Park are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the offset distances of Park in order to provide a means of determining an acceptable distance from the center of the path to navigate. The motivation to combine is to allow the robot to navigate better in accordance with social norms.
Claim 19 is similar in scope to claim 9, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deyle (US 20200053325 A1) teaches a mobile robot system that modifies its behavior based on its perceived location, such as slowing down when entering an area within proximity to a door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664